Case 9:19-mj-08284-DLB Document 7 Entered on FLSD Docket 07/26/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No . 19-8284-DLB

    UNITED STATES OF AMERICA,

    V.


    RODRIGO AMBROSIO-CARDON,

                   Defendant.
    ------------------------------~/
                                PRETRIAL DETENTION ORDER

           Defendant, RODRIGO AMBROSIO-CARDON, came before the Court on July 26,

    2019, represented by counsel, for a detention hearing. Defendant is charged by Criminal

    Complaint with conspiracy and possession with intent to distribute 500 grams or more of

    crystal methamphetamine, in violation of21 U.S .C. §§ 841(a)(l), 841(b)(l)(A)(viii), and

    846. As to each charge, if convicted, Defendant faces a mandatory minimum of 10 years

    up to life imprisonment, a maximum fine of $10,000,000, a mandatory minimum of 5 years

    to life of supervised release, and a $100 special assessment. Additionally, Defendant has

    a pending immigration detainer and faces possible deportation.

           At this time, Defendant knowingly, freely, and voluntarily agrees to pretrial

    detention without prejudice to later renewing a motion for hearing with respect to the issue

    of detention. Thus, it is hereby ORDERED that Defendant is DETAINED without

    prejudice to Defendant' s right to bring a motion for hearing with respect to the issue of

    detention. The Court directs that Defendant be afforded reasonable opportunity for private

    consultation with counsel ; and the Court directs that, on order of a court of the United

    States or on request of an attorney for the Government, the person in charge of the

                                                 1
Case 9:19-mj-08284-DLB Document 7 Entered on FLSD Docket 07/26/2019 Page 2 of 2




    corrections facility in which Defendant is confined deliver Defendant to a U.S. Marshal for

    the purpose of an appearance in connection with a court proceeding.

           DONE AND ORDERED in Chambers at West Palm Beach in the Southern

    District of Florida, this 26th day of July, 2019.


                                                                 vp-.fl ~       rJ~~
                                                                DAVELEEBRANNON
                                                                U.S . MAGISTRATE JUDGE




                                                  2
